DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, Species A in the reply filed on 11/09/2020 is acknowledged.
Claims 16-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention or species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/09/2020.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 6 recites the broad recitation up to 0 or -60 to +80, and the claim also recites -100 to 0, -60 to -20 which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. For purpose of examination on the merits, the claim will be examined such that a value within any of the disclosed ranges teaches the limitation of the claim. Applicant is kindly requested to amend the claim to recite a single range and to consider additional dependent claims for other ranges recited.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5, and 8 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by US Patent Application Publication 2016/0079057 of Varadarajan et al., hereinafter Varadarajan.
Regarding claim 1, Varadarajan teaches a method for managing byproduct accumulation during a plasma-based semiconductor wafer fabrication process [0001], comprising: having a wafer supported on a wafer support structure such that a lower peripheral open region exists between a peripheral portion of a bottom surface of the wafer and an edge ring structure configured to circumscribe both the wafer support structure and the wafer [0038] (Fig 3, see ring 104 and space 130 at outermost portion of the space, note that “peripheral portion is inclusive of a region of the wafer not directly above ring 104); generating a plasma above a top surface of the wafer [0043], the plasma causing accumulation of byproduct material within the lower peripheral open region [0004] [0041]; and supplying a byproduct volatizing gas to the lower peripheral open region to control the accumulation of the byproduct material within the lower peripheral open region during generation of the plasma [0039], [0041].
Regarding claim 2, the byproduct volatizing gas is formulated to undergo dissociation when exposed to reactive species of the plasma to create reactive species of the byproduct volatizing gas, wherein the reactive species of the byproduct volatizing gas interact with the byproduct material to form volatile material that is carried away in an exhaust gas flow [0039-0042] ([0013] teaches oxygen which the instant specification indicates undergoes dissociation when exposed to the reactive species).
Regarding claim 3, the byproduct volatizing gas is supplied in a substantially constant manner during generation of the plasma [0037], [0040-0041], [0043].
Regarding claim 5, the plasma is generated using a process gas that includes one or more hydrogen (H2), nitrogen (N2) [0045-0047].
Regarding claim 8, wherein the byproduct volatizing gas includes oxygen (02) [0045-0047].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 4, 6-7, and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Varadarajan in view of US Patent Application Publication 2009/0203218 of Matsuyama et al., hereinafter Matsuyama.
Regarding claim 4, Varadarajan fails to teach supplying trifluoroiodomethane (CF3I) but does teach the method of supplying the byproduct volatilizing gas may be performed in an etching method [0052]. In the same field of endeavor of plasma processing semiconductors (abstract), Matsuyama teaches it is known to use CF3I in the plasma processing gas [0007]. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify Varadarajan to include the CF3I processing plasma gas of Matsuyama because Varadarajan has taught the method may be used in etching processes and Matsuyama teaches this is a known etching gas for etching processes.
Regarding claim 6, Varadarajan fails to teach the temperature to which the wafer is controlled, but does teach controlling the temperature [0049]. Matsuyama teaches that during processing, the mounting temperature is 30 degrees C [0041]. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify Varadarajan to include this temperature because Varadarajan has taught supplying the byproduct volatilizing gas may be performed in an etching method [0052] and Matsuyama teaches this is a known temperature for successful results of etching processing of a semiconductor substrate [0041].
Regarding claim 7, Varadarajan fails to teach etching a dielectric but does teach the method of supplying the byproduct volatilizing gas may be performed in an etching method [0052]. Matsuyama teaches performing plasma etching on a dielectric (SiO2) [0061]. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify Varadarajan to include etching a dielectric as taught by Matsuyama because Varadarajan has taught the method may be used in etching processes and Matsuyama teaches this is a known substrate for etching processes.
Regarding claim 13 and 14, Varadarajan teaches including N2 in the backside mix [0047] but fails to teach including a backside cooling gas. Matsuyama teaches including He as a cooling gas to the backside [0025]. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify Varadarajan to include supplying He as a backside cooling gas during processing because Matsuyama teaches this allows for temperature control [0025].
Claim 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Varadarajan in view of US Patent Application Publication 2015/0255316 of Dobashi et al., hereinafter Dobashi.
Regarding claim 9, Varadarajan fails to teach inclusion of CO2 to remove deposits. Dobashi teaches that CO2 can be used to remove and prevent deposits from the backside of a wafer [0033] (abstract). It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify Varadarajan to include CO2 as a gas to remove the deposits because Varadarajan teaches it as a functional alternative for the same purpose. Regarding the ratio, it would have been obvious to try a mixture of even amounts of both because the prior art teaches both for the same function. Further this represents a routine optimization of the ratio of the gases.
Regarding claim 10, Dobashi teaches supplying reactive gas to the periphery to remove or prevent deposits may including polymers [0005]. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify Varadarajan to include removing polymer deposits because Dobashi teaches this is a known backside deposition material that is undesired on the backside edge.
Claims 7-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Varadarajan in view of US Patent Application Publication 2008/0194111 of Delgadino et al., hereinafter Delgadino, as evidenced by US Patent Application Publication 2010/0099263 of Kao et al., hereinafter Kao, for claims 11 and 12.
Regarding claim 7, Varadarajan remains as applied to claim 1 above. Varadarajan fails to teach etching a dielectric but does teach the method of supplying 
Regarding claim 8, Varadarajan remains as applied to claim 1 and 8 above. Varadarajan teaches the oxygen gas [0045-0047] but does not teach the carbon dioxide or carbon monoxide gases (note the claim currently only requires one of the gasses). Delgadino teaches the backside gas for etching backside deposits includes carbon monoxide and carbon dioxide [0024]. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify Varadarajan to include carbon dioxide and/or carbon monoxide as alternative backside gases to apply to the periphery because Delgadino has taught these as functional alternatives for the same purpose of removing backside depositions.
Regarding claim 9, Varadarajan teaches the oxygen gas [0045-0047] but fails to teach inclusion of CO or CO2 to remove deposits. Delgadino teaches the backside gas for etching backside deposits includes carbon monoxide and carbon dioxide [0024]. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify Varadarajan to include carbon dioxide or carbon monoxide 
Regarding claim 10, Varadarajan teaches the byproduct volatilizing gas is oxygen [0045-0047] but is silent as to the material deposited. Varadarajan teaches the method of supplying the byproduct volatilizing gas may be performed in an etching method [0052]. Delgadino teaches that etching results in polymer deposits [0005]. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify Varadarajan to include etching a dielectric as taught by Delgadino because Varadarajan has taught the method may be used in etching processes and Delgadino teaches this is a known substrate for etching processes and is in particular need of backside protection during processing. In this combination the deposits include polymer as cited above.
Regarding claim 11-12, Varadarajan teaches the oxygen gas [0045-0047] but does not teach the carbon dioxide or carbon monoxide gases (note the claim currently only requires one of the gasses). Varadarajan further does not teach what the byproduct material includes. Delgadino teaches the backside gas for etching backside deposits includes carbon monoxide and carbon dioxide [0024]. It would have been obvious to a .  
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Varadarajan in view of Matsuyama and US Patent Application Publication 2008/0230096 of Kawamura et al., hereinafter Kawamura.
Varadarajan teaches including N2 in the backside mix [0047] but fails to teach including a backside cooling gas. Matsuyama teaches including He as a cooling gas to the backside [0025]. It would have been obvious to a person having ordinary skill in the .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US2006/0254717 teaches flow to the substrate periphery by a gas during processing (see Fig 2 and [0035-0037])
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET D KLUNK whose telephone number is (571)270-5513.  The examiner can normally be reached on Mon - Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARGARET D KLUNK/Examiner, Art Unit 1716                                                                                                                                                                                                        


/Allan W. Olsen/Primary Examiner, Art Unit 1716